 1                                                           O
 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 DORIS MICHELLE PARKER, an     )   CV 17-03234-RSWL-PJWx
   individual,                   )
13                               )
                Plaintiff,       )   ORDER re: Defendant
14                               )   Princess Cruise Line,
                                 )   Ltd.’s Motion for
15       v.                      )   Summary Judgment [26]
                                 )
16                               )
     PRINCESS CRUISE LINE, LTD., )
17   WHICH WILL DO BUSINESS AS   )
     PRINCESS CRUISES, a foreign )
18   entity; DE BOOTJES VAN      )
     GENT, a foreign             )
19   corporation; and DOES 1     )
     through 10, inclusive       )
20                               )
21               Defendants.
22       Currently before the Court is Defendant Princess
23 Cruise Line, Ltd.’s (“Defendant”) Motion for Summary
24 Judgment [26] (“Motion”).    Having reviewed all papers
25 submitted pertaining to this Motion, the Court NOW
26 FINDS AND RULES AS FOLLOWS: the Court GRANTS
27 Defendant’s Motion.
28
                                1
 1                         I. BACKGROUND
 2 A.    Factual Background
 3       Plaintiff Doris Michelle Parker (“Plaintiff”) was a
 4 passenger aboard the cruise ship REGAL PRINCESS for a
 5 voyage from April 17, 2016, to May 1, 2016.
 6 Declaration of Lisa M. Black (“Black Decl.”) ¶ 4, ECF
 7 No. 26-6; id. Ex. 1, ECF No. 26-7.       Defendant Princess
 8 Cruise Line, Ltd. (“Defendant”) owned and operated
 9 REGAL PRINCESS.     Compl. ¶ 8, ECF No. 1.       Plaintiff
10 booked a “Ghent by Canal Cruise” shore excursion for
11 April 28, 2016.     Black Decl., Ex. 1 at 16; Compl. ¶ 17,
12 ECF No. 1.     Plaintiff’s claims arise from an incident
13 that occurred on the Ghent by Canal Cruise excursion in
14 Ghent, Belgium, where Plaintiff allegedly slipped and
15 fell while de-boarding a canal boat.       Compl. ¶ 19.      The
16 Ghent by Canal Cruise was operated by De Buck Travel NV
17 (“De Buck”).     Declaration of Brianna Freeman (“Freeman
18 Decl.”) ¶ 2, ECF No. 26-10.       De Buck provides
19 transportation for cruise passengers from the ship to
20 the starting point of the excursion, as well as tour
21 guides and fully crewed canal boats.       Id.     No Princess
22 personnel operate or staff any part of the excursion,
23 other than an occasional Princess personnel “escort.”
24 Id.
25       Prior to the start of the cruise, Defendant’s
26 passengers are required to use the Princess “Cruise
27 Personalizer,” an internet-based system where
28 passengers review travel-related documents including
                                 2
 1 boarding passes, the Princess passenger ticket contract
 2 (“the Contract”), and a travel summary.       Black Decl. ¶
 3 6; id. Ex. 2, ECF No. 26-8.       Before printing their
 4 boarding passes, the system requires passengers to
 5 click a dialog box acknowledging that they accept the
 6 terms and conditions of the Contract.      Id. ¶¶ 8-9.
 7 Plaintiff printed her boarding pass using the Cruise
 8 Personalizer on March 13, 2016.      Id., Ex. 1 at 20.
 9       The Contract contains an introductory statement on
10 the first page in bold capital letters that urges
11 passengers to read the Contract, and specifically
12 directs them to review Paragraph 14.      Black Decl. ¶ 11.
13 Paragraph 14(G) of the Contract states, in relevant
14 part:
15       Excursions,    Shoreside   Services   and    Other
         Transportation: All travel facilities, tours,
16       activities, products or services, other than
         aboard   [Defendant’s]    vessels   and    tenders
17       provided in connection with, before, after or
         during Your Cruise, including . . . shore
18       excursions . . . are provided, owned and/or
         operated   by   independent   contractors    whose
19       employees, facilities, conveyances, products and
         services are not subject to [Defendant’s]
20       supervision or control . . . [Defendant] accepts
         no liability for any loss, delay, damage,
21       injury, death, misrepresentation arising from
         any excursion, service or transportation . . .
22       [Defendant] makes no warranty, either express or
         implied, regarding the suitability, safety,
23       insurance   or   other   aspects   of   any   such
         contractors, transportation, tours, services,
24       products or facilities. Any liability for such
         services will be governed by this [] Contract .
25       . . .
26
     Id. ¶ 12; see also id. Ex. 2, ¶ 14(g).     These terms are
27
     also available to the general public on Defendant’s
28
                                 3
 1 website.    Black Decl. ¶ 10.
 2     Defendant’s relationship with De Buck is defined by
 3 the terms in two documents: (1) Global Shore Excursion
 4 Operator Agreement Terms and Conditions (“Operator
 5 Agreement”); and (2) Carnival Corporation Tour Operator
 6 Manual (“Operator Manual”).         Declaration of Drumalds
 7 (“Drumalds Decl.”) ¶¶ 3-4, ECF No. 26-2.         De Buck
 8 accepted the terms of both.         Id. ¶ 5.   Section 1 of the
 9 Operator Agreement contains the following definitions:
10            1.6 “Guest” or “Guests” means passengers
                   onboard a Vessel.
11            1.7 “Operating Company” means a subsidiary
                   or affiliate of Carnival that operates
12                 a cruise line . . . including . . .
                   Princess Cruise Lines, Ltd. . . . .
13            1.8 “Operator” means the entity, including
                   its shareholders, agents and employees,
14                 that is entering into this Agreement to
                   provide Shore Excursions to Carnival and
15                 Operating Company Guests.
              1.11     “Shore    Excursion”    or    “Shore
16                     Excursions” means the sightseeing
                       trip(s) or activiy(ies) offered by
17                     Operator as contemplated by this
                       Agreement.
18
19 Id. ¶ 3.    Section 6.5 of the Operator Agreement
20 provides that, “Operator acknowledges that the control
21 and responsibility of all aspects of the Shore
22 Excursion remain exclusively with Operator.”         Id.
23 Section 15.4 titled “Independent Contractor Status”
24 states:
25     The parties agree that Operator shall be treated
       as an independent contractor of Carnival and the
26     Operating Companies and shall not be considered
       an employee . . . Neither Carnival, nor any
27     Operating Company, shall furnish a salary, sick
       pay, vacation, insurance coverage, retirement
28     benefits, worker’s compensation insurance or any
                                   4
 1         other fringe benefit to Operator . . . Nothing
           in this Agreement shall be construed as creating
 2         a partnership, joint venture or employer-
           employee relationship amongst Operator and any
 3         of Carnival or any Operating Company . . . .
 4
     Id.     Finally, Section 6(a) of the Operating Manual
 5
     titled “Operator Responsibility” states, in relevant
 6
     part:
 7
           The Operator is responsible for the safety and
 8         security of passengers and crew. The Operator
           and its authorized sub-contractors are expected
 9         to perform all shore excursions with reasonable
           care and skill. The responsibility will at all
10         times remain with the Operator. It is essential
           that your excursions are safe, secure and
11         suitable for the age and physical abilities of
           the participating passengers.
12
13 Id.
14 B.      Procedural Background
15         Plaintiff filed her Complaint [1] on April 28,
16 2017.      Defendant filed this Motion [26] on September
17 20, 2018.      Plaintiff filed a Notice of Non-Opposition
18 [27] on October 16, 2018.
19                           II. DISCUSSION
20 A.      Legal Standard
21         Federal Rule of Civil Procedure 56(a) states that a
22 “court shall grant summary judgment” when “the movant
23 shows that there is no genuine dispute as to any
24 material fact and the movant is entitled to judgment as
25 a matter of law.”        Fed. R. Civ. Proc. 56(a).   A fact is
26 “material” for purposes of summary judgment if it might
27 affect the outcome of the suit, and a “genuine” issue
28 exists if the evidence is such that a reasonable fact-
                                    5
 1 finder could return a verdict for the nonmovant.
 2 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
 3 (1986).     The evidence, and any inferences based on
 4 underlying facts, must be viewed in the light most
 5 favorable to the nonmovant.       Twentieth Century-Fox Film
 6 Corp. v. MCA, Inc., 715 F.2d 1327, 1328-29 (9th Cir.
 7 1983).    In ruling on a motion for summary judgment, the
 8 court’s function is not to weigh the evidence, but only
 9 to determine if a genuine issue of material fact
10 exists.     Anderson, 477 U.S. at 255.
11      Under Rule 56, the party moving for summary
12 judgment has the initial burden to show “no genuine
13 dispute as to any material fact.”      Fed. R. Civ. P.
14 56(a); see Nissan Fire & Marine Ins. Co. v. Fritz Cos.,
15 210 F.3d 1099, 1102-03 (9th Cir. 2000).      The burden
16 then shifts to the non-moving party to produce
17 admissible evidence showing a triable issue of fact.
18 Nissan Fire & Marine Ins., 210 F.3d at 1102-03.
19 B.   Discussion
20      1.   Plaintiff’s Non-Opposition
21      On October 16, 2018, Plaintiff filed a Notice of
22 Non-Opposition [27] to Defendant’s Motion for Summary
23 Judgment.     While Plaintiff does not oppose this Motion,
24 Local Rule 7-12 prohibits the Court from granting
25 summary judgment solely based on the failure to file an
26 opposition.     Thus, the Court will exercise its
27 discretion to rule on the merits of Defendant’s Motion.
28
                                 6
 1     2.   There is a Valid Liability Limitation
 2     Liability limitations in a contract of passage must
 3 be “reasonably communicated” to a plaintiff.       Dempsey
 4 v. Norwegian Cruise Line, 972 F.2d 998 (9th Cir. 1992);
 5 Deiro v. Am. Airlines, Inc., 816 F.2d 1360, 1363-64
 6 (9th Cir. 1987)(“The basic inquiry is whether, and to
 7 what extent, a passenger, who in almost all cases does
 8 not actually bargain for a particular term or condition
 9 of a contract of passage, but who nevertheless accepts
10 or signs the ticket before embarkation, is bound by the
11 fine print of the ticket.”).       Whether the limitation is
12 “reasonably communicated” is a question of law to be
13 determined by the court.     Dempsey, 972 F.2d at 999.
14     First, courts examine the physical characteristics
15 of a ticket or contract such as the “size of type,
16 conspicuousness and clarity of notice on the face of
17 the ticket, and the ease with which a passenger can
18 read the provisions in question.”       See Deiro, 816 F.2d
19 at 1364 (citation omitted).       Here, Defendant argues
20 that there is a valid limitation on Defendant’s
21 liability in the Contract.     The front of the Contract,
22 in capitalized and bolded text, grabs the attention of
23 passengers by stating, “IMPORTANT NOTICE TO GUESTS:
24 PLEASE CAREFULLY READ THE FOLLOWING PASSAGE CONTRACT
25 TERM THAT GOVERN ALL DEALINGS BETWEEN YOU AND
26 [Defendant], AFFECT YOUR LEGAL RIGHTS AND ARE BINDING
27 ON YOU . . . .”   Black Decl. ¶ 11.      The warning directs
28 passengers specifically to section 14, titled in large
                                 7
 1 bolded capital letters, “LIMITATIONS ON CARRIER’S
 2 LIABILITY; INDEMNIFICATION,” and which states that
 3 shore excursions are not subject to Defendant’s control
 4 and that Defendant “accepts no liability for any . . .
 5 injury . . . arising from any excursion.”   Id. ¶ 12.
 6 The Contract further states Defendant “makes no
 7 warranty, either express or implied, regarding the
 8 suitability, safety, insurance or other aspects of any
 9 such contractors, transportation, tours, services,
10 products or facilities.”   Id.   In light of the
11 undisputed language of the Contract, and that Plaintiff
12 has not opposed to provide any evidence to the
13 contrary, there is no genuine issue that Plaintiff was
14 directed to the liability limitations and could read
15 them with ease.   See Dempsey, 972 F.2d at 999 (finding
16 sufficient that the ticket contained an “important
17 notice” on the front four pages informing passengers to
18 read carefully for “important legal rights”); Wallis v.
19 Princess Cruises, Inc., 306 F.3d 827, 836 (9th Cir.
20 2002)(finding the heading “LIMITATIONS ON CARRIER’S
21 LIABILITY; INDEMNIFICATION” and its warnings to be
22 reasonable notice).
23     In addition to the physical characteristics of the
24 Contract, courts also examine “any extrinsic factors
25 indicating the passenger’s ability to become
26 meaningfully informed of the contractual terms at
27 stake.”   Deiro, 816 F.2d at 1364.   Plaintiff was
28 required to review the terms and conditions of the
                               8
 1 Contract before she could complete the online booking
 2 process.   Black Decl. ¶ 8.   Additionally, the terms are
 3 also available on Defendant’s website.    Id. ¶ 10.
 4 Plaintiff accepted the Contract’s terms on February 6,
 5 2016, and printed her boarding pass on March 13, 2016.
 6 Black Decl. ¶¶ 8-9; id. Ex. 1 at 24.     Plaintiff would
 7 not have been permitted to print her boarding pass
 8 without first accepting the terms.    Id. ¶ 9.    The
 9 voyage began on April 17, 2016.     Id. ¶ 4.   Thus,
10 Plaintiff had ample time and opportunity to read the
11 Contract and become informed of its terms.     See Kendall
12 v. Am. Hawaii Cruises, 704 F. Supp. 1010, 1016 (D. Haw.
13 1989)(finding possession of the ticket before the
14 cruise provides “ample opportunity to familiarize
15 themselves with the contract’s time limitations”).
16 Even if Plaintiff had not read the contract, that does
17 not free her from the binding effect of its provisions.
18 See, e.g., Corna v. American Hawaii Cruises, Inc., 794
19 F. Supp. 1005, 1010 (D. Haw. 1992)(“A party cannot
20 avoid the effect of contractual provisions to which he
21 is a party by simply choosing not to read the
22 contract.”); Shankles v. Costa Armatori, S.P.A., 722
23 F.2d 861 (1st Cir. 1983)(“Although a passenger may
24 almost never read all of the fine print on a ticket
25 upon purchase . . . the same passenger might very well
26 be expected to . . . in the event of an accident
27 resulting in a loss or injury.”).
28     In sum, in light of the above undisputed facts and
                                 9
1 Plaintiff’s non-opposition, there is no genuine issue
2 that the liability limitation was reasonably
3 communicated to Plaintiff.
4         3.   No Joint Venture or Agency Liability
5         Plaintiff also alleges negligence against Defendant
6 based on joint venture, or alternatively, that De Buck
7 was the “apparent agent” of Defendant.      See Compl. ¶¶
8 30, 45, 54.      Defendant argues that De Buck is an
9 independent contractor, and thus Defendant cannot be
10 liable.     There is no dispute over the following facts
11 showing that Defendant did not have any control over
12 the excursion on which Plaintiff was injured: (1) The
13 Ghent by Canal Cruise excursion was operated by De
14 Buck, Freeman Decl. ¶ 2; (2) Defendant has no
15 affiliation or ownership interest in De Buck, and no
16 control over De Buck’s operations, Drumalds Decl. ¶ 4;
17 and (3) De Buck provides the transportation of
18 passengers to and from the excursion, Freeman Decl. ¶¶
19 2-3.    There is also no dispute that Defendant’s
20 relationship with De Buck is defined in both the
21 Operator Agreement and Operator Manual, stating that
22 the “control and responsibility of all aspects of the
23 Shore Excursion remain exclusively with [De Buck].”
24 Drumalds Decl. ¶ 3; id., Ex. 1, section 6.5.       The
25 Operator Agreement further states that De Buck is
26 treated as an independent contractor, and “[n]othing in
27 this Agreement shall be construed as creating a
28 partnership, joint venture or employer-employee
                                 10
 1 relationship.”        Id., Ex. 1 section 15.4.1       Finally, the
 2 Operator Manual states, in part, that De Buck is
 3 “responsible for the safety and security of passengers”
 4 and that “responsibility will at all times remain with
 5 [De Buck].”        Id., Ex. 2, section 6(a).      De Buck
 6 accepted the terms of both the Operator Agreement and
 7 the Operator Manual.         Id. ¶ 5.    With no opposition or
 8 evidence by Plaintiff showing otherwise, there is no
 9 genuine issue that there is no joint venture and De
10 Buck is not an “apparent agent” of Defendant’s, because
11 De Buck operates as an independent contractor.
12        In light of these facts, there is no dispute that
13 Defendant took positive steps to avoid agency liability
14 and cannot be held liable for any negligence on a
15 theory of joint venture or agency liability.             See
16 Dubret v. Holland America Line Westours, Inc., 25 F.
17 Supp. 2d 1151, 1153 (W.D. Wash. 1998)(finding
18 sufficient for summary judgment defendant’s brochure
19 and contract stating plainly that on-shore service
20 would be provided by independent contractors and
21 defendant would assume no liability).            As many courts
22 have found in similar cases where plaintiffs have been
23 injured during an off-ship excursion, such liability
24
25        1
              Section 15.4 goes on to state that Operators like De Buck
26 shall be treated as independent contractors and that Defendant
     will not “furnish a salary, sick pay, vacation, insurance
27 coverage, retirement benefits, worker’s compensation insurance or
   any other fringe benefit to [De Buck] or any of its employees or
28 agents.” Id.
                                      11
1 waivers with independent contractors are enforceable
2 and summary judgment dismissing claims based on
3 operation of a joint venture is appropriate.     See,
4 e.g., id. (granting summary judgment where the
5 plaintiff was injured during an off-ship excursion
6 operated by an independent third party); Perry v. HAL
7 Antillen NV, No. C12-0850JLR, 2013 WL 2099499, at *25
8 (W.D. Wash. 2013)(same where plaintiff was run over by
9 an off-ship tour minibus after exiting it); Henderson
10 v. Carnival Corp., 125 F. Supp. 2d 1375, 1377 (S.D.
11 Fla. 2000)(same where plaintiff was injured during off-
12 ship excursion on a catamaran operated by an
13 independent third party); Ramage v. Forbes Int’l, Inc.,
14 987 F. Supp. 810, 815 (C.D. Cal. 1997)(same where
15 plaintiff was injured during a bus excursion operated
16 by an independent third party).
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                              12
 1                     III. CONCLUSION
 2     Based on the foregoing, the Court GRANTS Defendant
 3 Princess Cruise Line, Ltd.’s Motion for Summary
 4 Judgment.
 5
 6 IT IS SO ORDERED.
 7
 8 DATED: November 8, 2018     s/ RONALD S.W. LEW
 9                             HONORABLE RONALD S.W. LEW
                               Senior U.S. District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              13
